UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6602


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMIE LEE GROOMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-01038-RBH-1; 4:11-cv-02814-RBH)


Submitted:   June 14, 2012                   Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamie Lee Grooms, Appellant Pro Se.     Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina,
Carrie   Fisher  Sherard,   Assistant  United  States  Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamie Lee Grooms seeks to appeal the district court’s

orders dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2011) motion and denying his subsequent motion to reconsider.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate        of    appealability.            28      U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent     “a     substantial    showing     of    the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating    that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,   537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                      Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Grooms has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

dispense     with        oral   argument   because     the    facts    and     legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3